Citation Nr: 1104110	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected erectile dysfunction.

2.  Entitlement to service connection for visual problems, 
including bilateral cataracts and refractive errors, to include 
as secondary to the service-connected diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
the Veteran's claim of entitlement to service connection for 
visual problems, to include as secondary to the service-connected 
diabetes mellitus, and awarded service connection for erectile 
dysfunction.  The April 2005 rating decision assigned the 
Veteran's erectile dysfunction an initial noncompensable 
disability rating and thus rated such together with his service-
connected diabetes mellitus.  The April 2005 rating decision also 
awarded special monthly compensation (SMC) based on loss of use 
of a creative organ, related to his service-connected erectile 
dysfunction.

In June 2007, the Veteran and his wife testified before the 
undersigned Veterans Law Judge, seated at the RO in Jackson, 
Mississippi.  At that time, the Veteran submitted additional 
evidence, with a waiver of RO consideration of such evidence.  A 
transcript of the hearing has been associated with the claims 
file. 

In May 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction is 
manifested by loss of erectile power without any clinical 
evidence of a deformity of the penis.

2.  The Veteran's bilateral cataracts, a congenital disease, 
increased in severity due to his in-service exposure to 
ultraviolet radiation while welding and aggravated his refractive 
errors.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-
connected erectile dysfunction are not met during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.31, 4.115b, 4.119, Diagnostic Codes (DCs) 7522, 
7913 (2010).

2.  Visual problems, including bilateral cataracts and refractive 
errors, were incurred or aggravated as a result of active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As to the issue of entitlement to service connection for visual 
problems, to include as secondary to the service-connected 
diabetes mellitus, in light of the favorable disposition, the 
Board finds that a discussion as to whether VA's duties to notify 
and assist the Veteran have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the Veteran.

As to the issue of entitlement to an initial compensable 
disability rating for erectile dysfunction, the Board notes that 
the Veteran's claim arises from his disagreement with the initial 
evaluation assigned following the grant of service connection.  
Once service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA 
examinations in March 2005 and November 2009.  The Veteran has 
not indicated that he was seen regarding his erectile dysfunction 
by any provider or at any time other than the treatment reflected 
in the current records on file.  

The Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
United States Court of Appeals for the Federal Circuit has held 
that "not all medical records or all SSA disability records must 
be sought-only those that are relevant to the veteran's claim. 
 To conclude that all medical records or all SSA disability 
records are relevant would render the word 'relevant' superfluous 
in the statute [governing VA's duty to assist]."  Golz v. 
Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal 
Circuit further held that "relevant records for the purpose of § 
5103A are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the veteran's claim."  Id.  In the 
instant case, the Board finds that the outstanding SSA records 
are not relevant to the Veteran's claim of entitlement to an 
initial compensable disability rating for erectile dysfunction as 
they pertain to disabilities and body systems other than that 
currently at issue.  Specifically, the Veteran, in a July 2001 
statement, reported that he was totally disabled due to his back 
and that the SSA also determined that he had posttraumatic stress 
disorder (PTSD).  

There is no indication, and the Veteran has not asserted, that 
records maintained by the SSA include evidence related to the 
Veteran's erectile dysfunction.  Therefore, in the circumstances 
of this case, additional delay to obtain SSA medical records 
would serve no useful purpose with regard to the issues at hand.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Thus, all identified and authorized post-service treatment 
records available and relevant to the issue on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial 
compliance with its May 2008 remand directives.  The Board notes 
that the U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
AMC sent the Veteran notice regarding his increased disability 
rating claim in May 2008 and afforded him a VA examination in 
November 2009.  The AMC later issued a Supplemental Statement of 
the Case in March 2010.  Thus, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).

Increased Disability Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Evaluation of a service-connected disability requires a 
review of a veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so that a 
report of a rating examination, and the evidence as a whole, may 
yield a rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Because the appeal ensues from a veteran's disagreement with the 
rating assigned in connection with the original grant of service 
connection, the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7 (2010).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id.

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 
(2010).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.

In every instance where the rating schedule does not provide a 
zero percent, or non-compensable, evaluation, a zero percent 
evaluation shall be assigned where the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

In this case, the Veteran contends that he should receive an 
initial compensable rating for his erectile dysfunction.  On VA 
examinations in March 2005 and November 2009, and at the time of 
his June 2007 Board hearing, the Veteran reported that he had 
tried prescription medication, pumps, and foams to treat his 
erectile dysfunction and that such had been unsuccessful.  

The Board notes that the Veteran is service-connected for 
diabetes mellitus.  Note 1 of DC 7913, contemplating diabetes 
mellitus, provides that compensable complications of diabetes 
will be rated separately and that noncompensable complications 
are considered part of the diabetic process under DC 7913.  See 
38 C.F.R. § 4.119, DC 7913, Note (1).  In this case, as the 
Veteran's erectile dysfunction was initially rated as 
noncompensably disabling, and the RO considered such as a 
complication of his diabetes mellitus, the Veteran's erectile 
dysfunction is currently rated together with his diabetes 
mellitus under DC 7913.  However, as the issue on appeal is 
entitlement to an initial compensable disability rating for 
service-connected erectile dysfunction, the Board must examine 
the diagnostic criteria contemplating the same, DC 7522, to 
determine if such indeed warrants an initial compensable 
disability rating and may thus be rated separately. 

Pursuant to 38 C.F.R. § 4.115b, DC 7522, a 20 percent disability 
rating, the minimum compensable schedular rating is warranted for 
deformity of the penis with loss of erectile power.  There is no 
other alternative criterion which warrants assignment of a 
compensable disability rating, and a 20 percent disability rating 
is the maximum schedular rating provided.  A footnote to DC 7522 
indicates that review for entitlement to SMC under § 3.350 should 
be taken.  The Board notes that such review was taken, and the 
Veteran was awarded SMC for loss of use of creative organ at the 
time of the April 2005 rating decision.  

On VA examination in March 2005, no deformity of the penis was 
noted.  The Veteran was diagnosed with erectile dysfunction, more 
likely than not multifactorial in nature.  On VA examination in 
November 2009, the Veteran reported that his erectile dysfunction 
had worsened since its onset in the 1980's or 1990's.  He 
reported that he took prescription medication, including 
testosterone injections, as needed.  Physical examination of the 
penis was unremarkable.  

While there are substantial post-service treatment records 
associated with the claims file, there is no evidence that the 
Veteran complained of, or presented with, a deformity of the 
penis at any time. 

The Board notes here that at the time of his June 2007 Board 
hearing, the Veteran reported that he had enlarged prostate and 
swollen testicles.  Indeed, on VA examination in November 2009, 
the examiner noted such, along with urinary symptoms.  However, 
the Veteran is not service-connected for a disability related to 
the bladder, prostate, or testicles, and the only inquiry 
relevant to the issue on appeal is whether the Veteran 
demonstrated a deformity of the penis in conjunction with his 
loss of erectile power, as is required for a compensable 
disability rating.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial compensable 
disability rating for the erectile dysfunction.  DC 7522 makes 
clear that a compensable rating for impotence requires both loss 
of erectile power and a penis deformity.  Although there is 
evidence of record to show loss of erectile power in this case, 
there is no evidence of a penis deformity.  The Board is 
sympathetic to the Veteran's condition, but in the absence of any 
evidence of a penis deformity, the criteria for a compensable 
initial disability rating are not met.  Accordingly, the 
Veteran's claim is denied.

The Board has also considered whether staged disability ratings, 
under Fenderson (12 Vet. App. 119) and Hart (21 Vet. App. 505), 
are warranted; however, the Board finds that the Veteran's 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged disability ratings is not warranted.

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under     § 
3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such 
an exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
In this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
"marked interference with employment" and "frequent periods of 
hospitalization."  Third, when an analysis of the first two 
steps reveals that the rating schedule is inadequate to evaluate 
a claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected erectile 
dysfunction disability with the established criteria found in the 
Rating Schedule.  The Veteran's erectile dysfunction 
symptomatology, specifically, his loss of erectile power, is 
fully addressed by the rating criteria under which such 
disability is rated.  There are no additional symptoms of his 
erectile dysfunction that are not addressed by the Rating 
Schedule.  Therefore, the Board finds that rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for his disability.  As such, the Board finds that 
the Rating Schedule is adequate to evaluate the Veteran's 
disability picture.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 
338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
disability rating based on unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record. 
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable solely due 
to his service-connected erectile dysfunction.  In a letter dated 
in February 2004, the Veteran's private physician reported that 
the Veteran was totally and permanently disabled due to his 
medical conditions including coronary artery disease, 
osteoarthritis, obesity, and degenerative disc disease, as well 
as his erectile dysfunction.  Further, the Veteran's July 2001 
statement indicates that the SSA related his unemployability to 
his back condition and PTSD.  The Veteran is not in receipt of 
service connection for coronary artery disease, osteoarthritis, 
obesity, and degenerative disc disease.  Thus, there is no 
evidence of record that the Veteran's erectile dysfunction is the 
sole basis for his unemployment.  Therefore, the Board finds that 
no further consideration of a TDIU is warranted.

In sum, the preponderance of the evidence is against the 
Veteran's claim of entitlement to an initial compensable 
disability rating for service-connected erectile dysfunction.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Service Connection

The Veteran seeks service connection for visual problems, which 
he contends are related to service, specifically, his in-service 
welding, or his prescription medication required for service-
connected diabetes mellitus.  

The Veteran's service separation record, his DD-214, indicates 
that his military occupational specialty was auto repair.  While 
the Veteran's service treatment records are silent for any 
injuries related to welding, the Board notes that the Veteran 
does not assert that he experienced an in-service injury of which 
he was aware.  Instead, he asserts that his in-service welding 
caused his current visual problems.  The Veteran is competent to 
report that his in-service occupation required welding, and the 
Board finds no basis upon which to determine that the Veterans is 
not credible.  Based on the facts and circumstances of the 
Veteran's service, specifically, his job involving mechanical 
equipment, and his statements, the Board finds that the Veteran 
welded during service.

In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 3.303; 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for some disorders will be rebuttably presumed 
if manifested to a compensable degree within one year following 
active service.  The Veteran's visual problems, however, are not 
disabilities for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.         
§§ 3.307, 3.309 (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.      § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The evidence of record, specifically, the Veteran's April 1966 
service entrance physical examination, demonstrates that he 
entered service with defective vision.  His service treatment 
records dated in December 1966 indicate that the Veteran 
complained of a sore left eye subsequent to a laceration of the 
cheek.  His service treatment records dated in August 1967 
indicate that the Veteran complained that his eyes burned and 
watered when he read for more than fifteen minutes.  The 
Veteran's July 1969 service separation physical examination 
demonstrates that he presented with myopia and reported that he 
wore glasses.

Subsequent to service, in as early as August 1985, the Veteran 
complained of refractive errors.  He also underwent bilateral 
cataract surgery in 2003.  Since that time, the Veteran has been 
diagnosed with dry eye syndrome, exacerbated by multiple systemic 
medications; meibomian gland dysfunction; pseudophakio; posterior 
ocular haze; and astigmatism and presbyopia.  

For the purposes of entitlement to benefits, the law provides 
that refractive errors of the eye are developmental defects and 
are not diseases or injuries within the meaning of applicable 
legislation.  In the absence of a superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes even if visual acuity decreased in service, as this is not a 
disease or injury with the meaning of the applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c).  
Accordingly, such a disorder cannot be service-connected, absent 
evidence of aggravation by a superimposed disease or injury.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1990).

Further, congenital diseases may only be recognized as service 
connected if the evidence as a whole shows aggravation in service 
within the meaning of VA regulations.  See 38 C.F.R. § 3.306.  A 
congenital defect, on the other hand, is not service connectable 
in its own right, although service connection may be granted for 
additional disability due to disease or injury superimposed upon 
such defect during service.  See VAOPGCPREC 82- 90 (1990).

It was unclear to the Board if the Veteran's developmental 
refractive errors were aggravated by an in-service superimposed 
disease or injury, or if any other ocular condition was incurred 
in or aggravated by service.  It was also unclear if his 
bilateral cataracts were a congenital disease or defect, and if 
there is evidence of aggravation by any in-service superimposed 
disease or injury.  To this end, the Board also sought an 
advisory medical opinion from the Veterans Health Administration 
(VHA) in July 2010 and received an opinion in August 2010 and an 
addendum to the same in October 2010.

The physician reported that the Veteran's bilateral cataracts are 
a congenital disease, subject to improvement or deterioration.  
He opined that such were aggravated during service.  He reasoned 
that the Veteran's in-service welding caused ultraviolet 
radiation to absorb in the lens material and caused cloudiness 
and deteriorated vision.  The physician reported that such 
cloudiness and deteriorated vision is the additional disability.  
The physician further opined that the progression, or increase in 
severity, of the Veteran's bilateral cataracts, due to the 
ultraviolet radiation to which he was exposed during welding, 
aggravated his refractive errors.  The physician clarified that 
the only ocular conditions related to service were the Veteran's 
bilateral cataracts and refractive errors.  

The analysis may be stated briefly.  The medical evidence of 
record demonstrates that the Veteran's bilateral cataracts are a 
congenital disease.  There is evidence that such congenital 
disease was aggravated, or increased in severity, during service, 
as the VHA opinion demonstrates that the Veteran's in-service 
exposure to ultraviolet radiation while welding caused cloudiness 
and deteriorated vision.  There is also evidence that the 
Veteran's refractive errors, developmental defects, were 
aggravated by an in-service superimposed disease or injury, as 
the VHA opinion demonstrates that the progression of the 
Veteran's bilateral cataracts by ultraviolet radiation during 
service aggravated his refractive errors.

Consideration of the Veteran's assertion that his visual problems 
are secondary to his service-connected diabetes mellitus is not 
required in this case, as the Board has determined herein that 
service connection for his visual problems, to include bilateral 
cataracts and refractive errors, is warranted on a different 
basis. 










(CONTINUED ON THE NEXT PAGE)
Based on the foregoing, and with resolution of reasonable doubt 
in the Veteran's favor, the Board concludes that service 
connection for visual problems, including bilateral cataracts and 
refractive errors, to include as secondary to service-connected 
diabetes mellitus, is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial compensable disability rating for service-connected 
erectile dysfunction is denied.

Service connection for visual problems, including bilateral 
cataracts and refractive errors, to include as secondary to the 
service-connected diabetes mellitus, is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


